Case 7:20-cr-00394-CS Document 18 Filed 10/30/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America Protective Order
v. 20 Cr. 394
BORNWAKIM PILGRIM,
Defendant.

 

 

Upon the application of the United States of America, Audrey Strauss, Acting United States
Attorney for the Southern District of New York, by and through Samuel L. Raymond and Courtney
Heavey, Assistant United States Attorneys, of counsel, for an order providing additional
protections to a subset of disclosure material that has been classified as “Attorneys’ Eyes Only,”
(the “Attorneys’ Eyes Only Disclosure Material”), made on consent of defense counsel, and
defendant having requested discovery under Fed. R. Crim. P. 16, the Court hereby finds and orders
as follows:

1. Attorneys’ Eyes Only Disclosure Material. The Government will make disclosure to
the defendant of certain recordings, pursuant to Federal Rule of Criminal Procedure 16, and the
Government’s general obligation to produce exculpatory and impeachment material in criminal
cases, which will be referred to herein as “Attorneys’ Eyes Only Disclosure Material.” The
Government’s Attorneys’ Eyes Only Disclosure Material includes information that identifies, or
could lead to the identification of, witnesses who may be subject to intimidation or obstruction,
and whose lives, persons, and property, as well as the lives, persons and property of loved ones,
will be subject to risk of harm absent the protective considerations set forth herein.

2. Facilitation of Discovery. The entry of a protective order in this case will permit the

Government to produce expeditiously the Attorneys’ Eyes Only Disclosure Material without

 
Case 7:20-cr-00394-CS Document 18 Filed 10/30/20 Page 2 of 4

further litigation or the need for redaction. It will also afford the defense prompt access to those
materials, which will facilitate the preparation of the defense.

3. Good Cause. There is good cause for entry of the protective order set forth herein.

ACCORDINGLY, IT IS HEREBY ORDERED that the Government may designate certain
materials as Attorneys’ Eyes Only Disclosure Material at the time these materials are produced.
The Government’s designation of material as Attorneys’ Eyes Only Disclosure Material will be
controlling absent contrary order of the Court.

IT 1S FURTHER ORDERED that the Attorneys’ Eyes Only Disclosure Material shall be
used by Defense Counsel and anyone else who lawfully possesses the Attorneys’ Eyes Only
Disclosure Material pursuant to this Order, solely for purposes of defending this case.

IT IS FURTHER ORDERED that the Attorneys’ Eyes Only Disclosure Material shal! be
maintained in a safe and secure manner solely by Defense Counsel. Attorneys’ Eyes Only
Disclosure Material, including any copies thereof or excerpts therefrom, or any information
contained therein, shall not be possessed by or disclosed to the Defendant, but may be disclosed
by Defense Counsel only to (a) any paralegal, investigator, or legal assistant employed or
contracted by Defense Counsel (“Defense Staff”); (b) any expert, advisor, or any other individual
retained or employed by the Defendant and Defense Counsel for the purpose of assisting in the
defense of this case (“Defense Experts/Advisors”); or (c) such other persons as hereafter may be
authorized by Order of the Court (“Other Authorized Persons,” and, collectively with Defense
Staff, Defense Experts/Advisors, and Other Authorized Persons, “Designated Persons”). Defense
Counsel shall provide a copy of this Order to any Designated Persons to whom they disclose
Attorneys’ Eyes Only Disclosure Material. Designated Persons shall be subject to the terms of

this Order.

 
Case 7:20-cr-00394-CS Document18 Filed 10/30/20 Page 3 of 4

IT IS FURTHER ORDERED that Defense Counsel, Defense Staff, Defense
Experts/Advisors, and Other Authorized Persons are precluded, unless authorized by the
Government in writing or by Order of the Court, from filing publicly as an attachment to a filing
or excerpted within a filing, any of the Attorneys’ Eyes Only Disclosure Material or information
contained in the Attorneys’ Eyes Only Disclosure Material. Any filings that incorporate the
Attorneys’ Eyes Only Disclosure Material by attachment, contain any excerpts of Attorneys’ Eyes
Only Disclosure Material, or incorporate Attorneys’ Eyes Only Disclosure Material by reference
must be filed under seal. Nothing in this Order precludes Defense Counsel from using the
Attorneys’ Eyes Only Disclosure Material in judicial proceedings in this case.

IT 18 FURTHER ORDERED that the Government may authorize, in writing, disclosure of
Attorneys’ Eyes Only Disclosure Material beyond that otherwise permitted by this Order without

further Order of this Court.

 
Case 7:20-cr-00394-CS Document 18 Filed 10/30/20 Page 4 of 4

IT IS FURTHER ORDERED that the provisions of this Order shall not terminate at the
conclusion of this criminal prosecution, and the Court will retain jurisdiction to enforce this Order
following termination of the case.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney

 

 

Q Wn Ai: A | pm Py j= :
by: Lourttt/ | Qu t "4 Date: \O / 05 / 25
SAMUEL L. RAYMOND / COURTNEY HEAVEY
Assistant United States Attorneys / /
fj
/ / /
'\QA7 7/7 A) |) DZ, | P/
oP FAM WN (As Date: [Cee tee at [Zit

 

 

SAMUEL BRAVERMAN
Counsel for BORNWAKIM PILGRIM
SO ORDERED:

Dated: White Plains, NY

October £6, 2020 ,

THE HONORABLE CATHY SEIBEL
UNITED STATES DISTRICT JUDGE
